                                            THE CITY OF NEW YORK
                                                                                                  LAURA C. WILLIAMS
JAMES E. JO HNSON                           LAW DEPARTMENT                               Labor & Employment Law Division
Corporation Counsel                             100 CHURCH STREET                                   Phone: (212) 356-2435
                                                                                                       Fax: (212) 356-2439
                                                NEW YORK, NY 10007                                   lawillia@law.nyc.gov


                                                                     June 2, 2021

        BY ECF                            Application GRANTED. Further extension requests are unlikely
        Honorable Jesse M. Furman         to be granted. The initial pretrial conference scheduled for June
        United States District Court      14, 2021, is ADJOURNED to July 12, 2021, at 3:00 p.m. All
        Southern District of New York     pre-conference procedures remain in effect. See ECF No. 3.
        40 Centre Street
        New York, New York 10007                                                SO ORDERED.

                       Re: Carlynn Alexander v. City of New York, et al.
                           Civil Action No.: 21-cv-2543 (JMF)

        Dear Judge Furman:
                                                                                       June 3, 2021
                        I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, assigned to represent defendants City of New
        York and Marisa Caggiano (“Defendants”) in the above-referenced action. I write to respectfully
        request a three-week extension of time, from June 4, 2021 to July 6, 2021, for Defendants to
        respond to the complaint. Defendants previously requested, and the Court granted, extensions of
        time from March 31, 2021 to May 14, 2021, and from May 14, 2021 to June 4, 2021, for
        Defendants to respond to the complaint. In addition, and with such an extension, Defendants
        respectfully request that the initial pretrial conference, scheduled for June 14, 2021 at 4:00 p.m.
        be adjourned to a date and time following Defendants’ response to the complaint, and otherwise
        convenient to the Court. Plaintiff’s counsel consents to the foregoing requests.

                        Since the date of Defendants’ last request, the parties have started to engage in
        good faith negotiations concerning the potential resolution of this case. Defendants make this
        request to allow the parties additional time to negotiate possible settlement and thereby seek to
        resolve this case without further judicial intervention.
            Thank you for your consideration of this matter.

                                                         Respectfully Submitted,

                                                                 /s/
                                                         Laura C. Williams
                                                         Assistant Corporation Counsel


cc:   Randy E. Kleinman, Esq. (by ECF and Email)
      Gerstman Schwartz, LLP
      Attorneys for Plaintiff




                                           -2-
